Citation Nr: 1529566	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease.

2.  Entitlement to service connection for left shoulder impingement syndrome (claimed as left shoulder condition).

3.  Entitlement to service connection for obstructive sleep apnea disorder.

4.  Entitlement to service connection for photophobic headaches (claimed as headaches).


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) following an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Although the Veteran submitted a notice of disagreement with the denial in the October 2009 rating action of service connection for right ankle sprain with degenerative joint disease, service connection for that disorder was thereafter granted in a November 2012 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By the October 2009 decision, the RO continued a previous denial of service connection for obstructive sleep apnea and denied service connection for a right knee disorder, a left shoulder disorder, and photographic headaches.  A notice of disagreement was received in September 2010, and the RO issued a statement of the case in November 2012.  

The RO's "Appeal Certification to BVA Worksheet" dated on February 5, 2015, shows that a substantive appeal was timely filed by the Veteran in December 2012; however, no such document has been made a part of the record available to the Board.  Nor does such a document appear in the electronic folders (Virtual VA or VBMS).  (Whether it exists in a temporary file maintained by the RO is not known by the Board.)  

The Board finds that a copy of the Veteran's substantive appeal is required in order to ensure that the processes required by regulation are met, including the scheduling of a Board hearing if requested.  In addition, a copy of the substantive appeal filed by the Veteran is also required so that all contentions made therein may be addressed.  Consequently, the AOJ should search for any substantive appeal filed by the claimant and make it a part of the record available to the Board.

In light of the indication by the RO that a timely substantive appeal was filed, the Board finds that, regardless of whether the substantive appeal is ultimately located, the issues listed on the title page of this action are properly before the Board for appellate review.  Under no circumstance should the AOJ interpret this remand as permitting a determination that the Veteran's substantive appeal of the October 2009 rating action as to the issues listed on the title page of this action is untimely.

Accordingly, the case is REMANDED for the following actions:

1.  A search should be made for any substantive appeal filed by the claimant.  If such a document is located, it should be added to the claims file.  If a substantive appeal can not be located, the AOJ should send the Veteran a VA Form 9 to the Veteran, and offer him the opportunity to complete and return the form.  Both the AOJ and the Veteran are hereby advised that failure to return the VA Form 9 will not affect the Board's jurisdiction over the issues listed on the title page of this action.

2.  Thereafter, and after undertaking any indicated development or procedural action, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




